Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

First Commonwealth Financial Corporation (hereinafter “Employer”) and John J.
Dolan and his heirs, executors, administrators, successors, and assigns
(collectively referred to hereafter as “Executive”), agree to and intend to be
legally bound by the following:

1. Voluntary Resignation by Executive. Pursuant to Section 2.04 of the
Employment Agreement between Executive and Employer dated as of March 1, 2007
(the “Employment Agreement”), Executive hereby voluntarily resigns and retires
from employment and from each officer, director, committee membership and other
position with Employer and each of its subsidiaries and affiliates (as that term
is defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (an
“Affiliate”), including without limitation First Commonwealth Bank, First
Commonwealth Insurance Agency, Inc. and First Commonwealth Financial Advisors,
Inc., in each case, effective as of the end of business on December 31, 2011
(the “Retirement Date”). Employer and each of its subsidiaries and Affiliates
are referred to herein individually as an “Employer Entity” and collectively as
the “Employer Entities”. Executive agrees to take any action required by the
Employer Entities to effectuate any such resignations. Executive’s last day of
employment with Employer will be the Retirement Date.

Employer, on behalf of each Employer Entity, hereby accepts Executive’s
resignation effective as of the Retirement Date and hereby waives the 60 days’
prior written notice by Executive otherwise required pursuant to Section 2.04 of
the Employment Agreement. Employer and Executive acknowledge and agree that the
term of Executive’s employment under the Employment Agreement expires on the
Retirement Date.

2. Payment of Accrued Benefits. Within thirty (30) days following the Retirement
Date, or such earlier date as may be required by law, Employer will pay to
Executive any accrued and unpaid base salary and paid time-off, less legally
required taxes and withholdings.

3. Severance Pay and Benefits. In consideration of executing and not revoking
this Agreement and General Release (“Agreement”) and in consideration of
Executive’s adherence to the promises made herein, Employer agrees that:

(a) Employer will pay Executive severance in the form of salary continuation in
an amount equal to eighteen (18) months of Executive’s current annualized base
salary ($460,000), payable in accordance with the following schedule, in each
case, less legally required taxes and withholdings: (i) an amount equal to
sixty-one (61) weeks of Executive’s current annualized base salary payable in
accordance with Employer’s normal payroll practices commencing on the first
regular pay day following thirty (30) days after the Retirement Date and (ii) a
lump sum payment in cash payable on March 15, 2012 in an amount equal to
seventeen (17) weeks of Executive’s current annualized base salary.

(b) During the period of eighteen (18) months commencing on the Retirement Date
(the “Severance Period”), Employer will pay the full cost of continued coverage
for Executive and his family members that are covered as of the Retirement Date
under Employer’s medical, dental, vision and other health plans, which continued
coverage shall run concurrently with any rights Executive has to continue health
insurance coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) or similar state law.



--------------------------------------------------------------------------------

(c) Employer shall provide reasonable outplacement services to Executive for a
period of eighteen (18) months commencing as of the Release Effective Date (as
defined in Section 5) in an amount not to exceed $20,000 in the aggregate.

(d) Executive shall become vested in one-third of the shares of restricted stock
awarded to Executive under the First Commonwealth Financial Corporation
2011-2013 Long-Term Incentive Plan (the “LTIP”) for the 2011-2013 performance
cycle, effective at the completion of the applicable performance cycle if, and
only if, all applicable performance criteria for such award is met in accordance
with the terms of such plan and the award agreement related thereto. To the
extent that such shares of restricted stock become issued in accordance with the
immediately preceding sentence, Employer shall, on the date the shares are
issued or as soon as practicable thereafter, remove the restrictions on such
shares to the extent permitted by and in accordance with the terms of the LTIP.

(e) If Executive should die during the Severance Period, any remaining payments
due and owing under Section 3(a) will be paid and any shares due and owing under
Section 3(d) will be issued, in the same manner and time as above, by Employer
to Executive’s designated beneficiary that he names here: My designated
beneficiary for such payments is Kimberly A. Dolan. For the avoidance of doubt,
the benefits provided in Section 3(b) shall also survive Executive’s Death

(f) If Executive applies for unemployment benefits requiring Employer to
designate the reason for Executive’s separation from employment, Employer shall
characterize it as a “separation from employment - willful misconduct not
alleged.” Employer shall take no affirmative actions seeking to preclude
Executive’s recovery of unemployment benefits.

(g) Executive acknowledges and agrees that Executive would not receive the
benefits specified in Section 3 above, except for Executive’s execution and
non-revocation of this Agreement and the fulfillment of the promises contained
herein.

(h) Executive currently has a mortgage on his home through Employer. Employer
agrees that the terms of such mortgage shall remain the same after the
Retirement Date as they were prior to the Retirement Date.

(k) On the Release Effective Date, Employer agrees to pay Executive’s reasonable
legal fees related to him entering into this Agreement, not to exceed $5,000.

4. Other Compensation and Benefits.

(a) Except as expressly provided for in Section 3, Executive will not be
entitled to severance or separation pay or benefits under any plan, program,
policy, practice or other arrangement of any Employer Entity, including without
limitation the Employment Agreement, the Change of Control Agreement entered
into between Employer and Executive dated October 18, 2005 (the “Change of
Control Agreement”) or Employer’s Severance Policy, provided however, that prior
to the Retirement Date, Executive shall have the rights and benefits under the
Change of Control Agreement, any equity based plan, award or arrangement (e.g.,
option awards) and any welfare plan or arrangement as set forth in the terms
thereof.

(b) Except as expressly provided for in Section 3 or 4(c) of this Agreement,
during the Severance Period, Executive will not be eligible to participate in
any Employer Entity

 

2



--------------------------------------------------------------------------------

equity-based incentive, other incentive, 401(k) savings, employee stock
ownership, deferred compensation, supplemental retirement, supplemental savings,
life insurance, short or long term disability, employee welfare benefit, fringe
benefit, perquisite, vacation, paid time-off or other employee benefit plan,
program, policy, practice or other arrangement of any Employer Entity.

(c) Any outstanding options or other equity based awards held by Executive to
purchase or acquire Employer stock under any equity-based plan of any Employer
Entity will be subject to the exercisability, vesting and forfeiture provisions
of the respective plan, including as has been modified by Section 3(d). Any
benefits Executive has with respect to his employment for periods on or prior to
the Retirement Date under any annual incentive, deferred compensation,
supplement retirement or savings, 401(k), employer stock ownership or similar
plan of any Employer Entity will be paid in accordance with the terms of such
plan.

5. Revocation. Executive may revoke this Agreement for a period of seven
(7) calendar days following the day Executive executes this Agreement. Any
revocation within this period must be submitted, in writing, to Matthew C. Tomb,
Executive Vice President, Chief Risk Officer, General Counsel and Secretary of
Employer, at 22 North Sixth Street, Indiana, Pennsylvania 15701, and state, “I
hereby revoke my acceptance of the Separation and Release Agreement I entered
into with First Commonwealth Financial Corporation dated December 5, 2011.” The
revocation must be personally delivered to Mr. Tomb or mailed to Mr. Tomb
certified mail, return receipt requested and postmarked within seven
(7) calendar days of execution of this Agreement. This Agreement shall not
become effective or enforceable until the revocation period has expired without
revocation (the “Release Effective Date”).

6. General Release of Claims.

(a) Executive hereby knowingly and voluntarily releases and forever discharges
Employer, its parent, Affiliates, subsidiaries, divisions, predecessor
companies, their successors and assigns, their affiliated and predecessor
companies and the current and former employees, attorneys, shareholders,
members, officers, directors and agents thereof and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of any Employer Entity (collectively referred
to throughout the remainder of this Agreement as “Releasees”), of and from any
and all claims, demands, liabilities, obligations, promises, controversies,
damages, rights, actions and causes of action, known and unknown, which the
Executive has or may have against any Releasee arising out of or by reason of
any cause, matter or thing whatsoever from the beginning of the world to the
date Executive executes this Agreement, examples include, but are not limited
to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

3



--------------------------------------------------------------------------------

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act;

 

  •  

The Workers Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Equal Pay Act of 1963;

 

  •  

The Genetic Information Nondiscrimination Act;

 

  •  

The Family and Medical Leave Act;

 

  •  

Uniformed Services Employment and Reemployment Rights Act;

 

  •  

The Pennsylvania Human Relations Act;

 

  •  

COBRA;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (all of the above collectively referred to as
“Claims”).

(b) This release is intended to be a general release, and excludes only those
Claims under any statute or common law that Executive is legally barred from
releasing. Executive is advised to seek independent legal counsel if Executive
seeks clarification on the scope of this release. Signing this Agreement does
not waive Executive’s right to seek a judicial determination of the validity of
Executive’s release of rights arising under the Age Discrimination in Employment
Act

(c) Nothing herein is intended to or shall preclude Executive from filing a
charge with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation. Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against Releasees, without regard as to who
brought any said complaint or charge.

(d) Other than filing suit to determine the validity of Executive’s release
under the ADEA as set forth in Section 6(b) or filing a charge consistent with
Section 6(c), Executive covenants not to file any lawsuit, charge, complaint,
allegation or cause of action in any forum regarding his employment with or his
termination of employment from or any position with any Employer Entity. If
Executive breaches this covenant, he agrees to forfeit any and all consideration
offered to him in this Agreement.

(e) Employer and Executive agree that this Agreement does not waive any rights
or claims that may arise (i) under the terms of this Agreement and/or (ii) any
rights to indemnification, advancement of expenses or insurance coverage
currently in effect.

 

4



--------------------------------------------------------------------------------

7. Affirmations. Executive represents and agrees by signing below that Executive
has not been denied any leave or benefit requested, has received the appropriate
pay for all hours worked for Employer and has no known workplace injuries or
occupational diseases. Executive affirms that Executive has not filed, nor has
Executive caused to be filed, nor is Executive presently a party to any claim,
complaint, or action against Releasees in any forum or form. Other than the
consideration set forth in Section 3, Executive further affirms that Executive
has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses and/or commissions to which Executive may be entitled and that no
other leave (paid or unpaid), compensation, wages, bonuses and/or commissions
are due to Executive, except as provided in this Agreement.

Executive agrees that as of the date this Agreement is executed, Executive has
no knowledge of any perceived or alleged failure by any Employer Entity to
comply with federal, state or local laws and regulations governing any Employer
Entity which Executive has failed to disclose to Employer.

Executive affirms that nothing in this Agreement is to be construed as an
admission of any Releasee, any such wrongdoing being expressly denied.

8. Business Expenses. Employer will reimburse Executive for any un-reimbursed,
reasonable business expenses incurred by Executive on or before the Retirement
Date, pursuant to Employer’s reimbursement policies, provided that Executive
present all expense reports to Employer in accordance with such policies. All
such expense reports must be submitted within thirty (30) days following the
Retirement Date.

9. Withholding Taxes and Other Deductions. Employer may withhold from any
payments made to Executive any applicable federal, state, local and other taxes
(such as employment taxes), and such other deductions as are prescribed by law.
This includes withholding amounts from payments made pursuant to Sections 2, 3
or 4 above in order to satisfy any withholding obligations.

10. Restrictive Covenants. Executive acknowledges and agrees that he will comply
with the provisions of Articles III and IV of the Employment Agreement, and,
without limiting the generality of the foregoing and notwithstanding the one
year period specified therein, further agrees to comply with the provisions of
Section 4.02 (Non-Solicitation of Employees) and Section 4.06 (Non-Compete) of
the Employment Agreement for a period of eighteen (18) months following the
Retirement Date.

11. Breach of this Agreement. In the event that Executive materially breaches
any obligation under this Agreement, the Employment Agreement or any continuing
obligation that Executive has to any Employer Entity under common law, or
otherwise engages in tortious behavior that causes damages to any Employer
Entity in any way, Employer will have the right (after written notice to
Executive) to not provide Executive with, or to cease providing Executive with,
any amounts or benefits that would otherwise be provided during the Severance
Period, including those under Section 3 above.

12. Return of Confidential Information and Documents. Executive hereby covenants
that he will return to Employer by the Retirement Date all documents, memoranda,
letters, correspondence, electronic mail, notes, plans, records, reports, lists
and other documents, including hard and electronic copies, relating to
Employer’s business and that he will not retain

 

5



--------------------------------------------------------------------------------

copies of this information in any form whatsoever. If Executive subsequently
discovers any such material, he will promptly return it to Employer, marked to
the attention of the General Counsel. Executive agrees that he will return to
Employer, on or prior to the Retirement Date, any and all of Employer’s property
in his possession, including but not limited to credit cards, security key
cards, telephone cards and identification cards.

13. Current Employment. Executive waives any claim or right to reinstatement,
recall or future employment with Releasees as defined in Section 6 herein.
Executive agrees that he will not seek reemployment with Releasees.

14. Public Announcement. Except as required by law or stock exchange
requirement, Employer shall issue a public announcement concerning Executive’s
resignation from Employer in a mutually agreed upon form attached hereto as
Exhibit A. Except as required by law or stock exchange requirement, any public
disclosure related to Executive’s resignation and retirement shall be consistent
with Exhibit A.

15. Nondisparagement. Executive agrees that he shall not, in writing or orally,
or through conduct, disparage, deprecate, discredit, vilify or otherwise say
anything negative about Releasees. Executive agrees never to disparage the
services, products, customers, or employees of Releasees. These prohibitions
include, without limitation, any such statements made through use of social
media sites, such as Facebook or Twitter.

16. Continued Cooperation. In consideration of the severance pay and benefits
provided pursuant to this Agreement, during the Severance Period Executive
agrees to remain available to assist Employer in the transition to a new Chief
Executive Officer and to consult on a limited basis on legacy issues, not to
exceed five (5) hours per week. To the extent Executive is required to travel
(either at the request of Employer or due Executive’s relocation of residence)
to provide this cooperation, Employer will pay for Executive’s reasonable
out-of-pocket travel expenses in accordance with Employer’s expense
reimbursement policies.

17. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the principles of conflicts of law.

18. Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

19. No Admission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at anytime for any purpose as an admission by any Employer Entity, or
evidence of any liability or unlawful conduct of any kind.

20. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.

 

6



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto with respect to Executive’s separation from service with each
Employer Entity, and except as otherwise provided in Section 10 of this
Agreement, supersedes any and all prior agreements, oral or written, with
respect thereto, including without limitation the Employment Agreement, the
Change of Control Agreement entered into between Employer and Employee dated
October 18, 2005 and the Employer’s Severance Policy.

22. Section 409A.

(a) This Agreement will be administered, interpreted and construed in compliance
with Section 409A of the Internal Revenue Code and the regulations and other
guidance promulgated thereunder (“Section 409A”), including any exemption
thereunder. Each payment hereunder, including each installment payment, shall be
treated as a separate payment for purposes of Section 409A. For purposes of this
Agreement, to the maximum extent permitted by Section 409A, separation pay is
intended to be exempt from Section 409A pursuant to exemptions for short-term
deferrals as specified in Treas. Reg. § 1.409A-1(b)(4) and separation pay due to
an involuntary separation from service or participation in a window program as
specified in Treas. Reg. § 1.409A-1(b)(9)(iii) (and any amount paid within the
first six months following the Retirement Date will be deemed to be in
accordance with such exemptions) and reimbursement and certain other separation
payments in Treas. Reg. 1.409A-1(b)(9)(v) and other exemptions available under
Section 409A. With respect to payments, if any, subject to Section 409A (and not
excepted therefrom), each such payment is paid as a result of a permissible
distribution event, and at a specified time, consistent with Section 409A.
Executive has no right to, and there shall not be, any acceleration or deferral
with respect to payments hereunder. Executive acknowledges and agrees that
Releasees shall not be liable for, and nothing provided or contained in this
Agreement will obligate or cause the Releasees to be liable for, any tax,
interest or penalties imposed on Executive related to or arising with respect to
any violation of Section 409A. For purposes of this Agreement, any reference to
“resignation”, “termination of employment”, “termination” or similar reference
shall be construed to be a reference to “separation from service” within the
meaning of Section 409A.

(b) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, and such amount or benefit is payable or to be
provided as a result of a “separation from service” (as defined in
Section 409A), and Executive is a “specified employee” (as defined and
determined under Section 409A and any relevant procedures that Employer may
establish) at the time of his “separation from service,” then such payment or
benefit will not be made or provided to Executive until the day after the date
that is six months following Executive’s “separation from service,” at which
time all payments or benefits that otherwise would have been paid or provided to
Executive under this Agreement during that six-month period, but were not paid
or provided because of this clause, will be paid or provided, with any cash
payment to be made in a single lump sum (without any interest with respect to
that six-month period). This six-month delay will cease to be applicable if
Executive “separates from service” due to death or if Executive dies before the
six-month period has elapsed, in which event any such payments or benefits will
be paid or provided to Executive’s estate within thirty (30) days of the date of
death.

23. Signatures. This Agreement may be executed in counterparts, any such copy of
which to be deemed an original, but all of which together shall constitute the
same instrument.

 

7



--------------------------------------------------------------------------------

24. Assignment. Employer and Releasees have the right to assign this Agreement,
but Executive does not. This Agreement inures to the benefit of the successors
and assigns of the Employer, who are intended third party beneficiaries of this
Agreement.

EXECUTIVE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER EXECUTIVE’S
EXECUTION. UNDER NO CIRCUMSTANCES SHALL EXECUTIVE HAVE MORE THAN 30 DAYS FROM
THE EFFECTIVE DATE TO SIGN AND DELIVER THIS AGREEMENT, OTHERWISE THIS AGREEMENT
SHALL BE WITHDRAWN HAVING NO FORCE OR EFFECT. EXECUTIVE IS HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE PRIOR TO EXECUTION OF
THIS AGREEMENT.

EXECUTIVE AFFIRMS THAT HE FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT AND THAT
HE HAS HAD THE BENEFIT OF ADVICE OF COUNSEL OR HAS KNOWINGLY WAIVED SUCH ADVICE
AND THAT HE KNOWINGLY AND VOLUNTARILY, OF HIS OWN FREE WILL, WITHOUT ANY DURESS,
BEING FULLY INFORMED, AND AFTER DUE DELIBERATION, ACCEPTS ITS TERMS AND SIGNS
THE SAME AS HIS OWN FREE ACT. EXECUTIVE UNDERSTANDS AND AFFIRMS THAT AS A RESULT
OF EXECUTING THIS AGREEMENT, HE WILL NOT HAVE THE RIGHT TO ASSERT THAT ANY
EMPLOYER ENTITY VIOLATED ANY OF HIS RIGHTS IN CONNECTION WITH HIS EMPLOYMENT OR
TERMINATION OF EMPLOYMENT.

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN SECTION 3 ABOVE,
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS EXECUTIVE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

Signature page follows.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

FIRST COMMONWEALTH FINANCIAL CORPORATION     EXECUTIVE By:  

/s/ Matthew C. Tomb

   

/s/ John J. Dolan

  Name:   Matthew C. Tomb     John J. Dolan   Title:   Executive Vice President,
General Counsel and Chief Risk Officer     Date:         Date:

December 5, 2011

   

December 5, 2011

 

9